Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s RCE filed on 22 March 2022 has been entered. Claim 21 has been amended.  No further claims have been cancelled or added.  Claims 21-31 and 35-47 are still pending in this application, with only claims 21, 46, and 47 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Jardieu (US Reg. 44,483) on 1 April 2022 via email after telephonic interviews on at least 3/16/2022 and 3/23/2022.

The application has been amended as follows: 

Please amend claim 21 as follows:
A light emitting diode (LED) light fixture comprising:
a base plate having a substantially planar surface having a mounting stage functioning as a heat sink for the LED light fixture;
a lighting strip including at least one LED, the lighting strip being removably mounted to the mounting stage with a reusable attachment mechanism, permitting individual replacement of the lighting strip independently from the mounting stage, the mounting stage forming a channel conducting heat from the lighting strip to the base plate;
a control component mounted to the light fixture independently from the lighting strip, the control component controlling light output by the at least one LED; and
a multi-faceted reflector having at least one planar surface.
 
Please amend claim 38 as follows: 
The light fixture of claim 37, wherein the control component turns the light fixture off when the light detector senses that the ambient light is above a second predetermined level. 

Please amend claim 45 as follows:
The light fixture of claim [44] 21, 
the substantially planar surface of the base plate having the mounting stage on a first side the control component on a second side 
 
Please amend claim 46 as follows:
A light emitting diode (LED) light fixture comprising:
a base plate mounted integrally within the light fixture;
at least one LED releasably coupled to the base plate via a mounting stage connected to a substantially planar surface of the base plate, permitting individual replacement of the LED- independently from the base plate and mounting stage, the mounting stage conducting heat from the at least one LED to the base plate;
a control component mounted integrally within the light fixture, the control component controlling light output by the at least one LED; and
a multi-faceted reflector having at least one planar surface.
 
Please amend claim 47 as follows:
A light emitting diode (LED) light fixture comprising:
a lighting strip including at least one LED, the lighting strip being removably mounted to a substantially planar surface of the light fixture via a mounting stage having a channel, wherein the lighting strip may be replaced without removal of the mounting stage;
a control component mounted to the light fixture independently from the lighting strip, the control component controlling light output by the at least one LED; and
a multi-faceted reflector having at least one planar surface.

Reasons for Allowance
Claims 21-31 and 35-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21 and 46, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a LED light fixture comprising heat transfer between a mounting stage positioned on a substantially planar surface of a base place and the base plate in combination with each and every remaining structural limitations of the claims.
Regarding independent claim 47, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a LED light fixture comprising the limitations surrounding the very specific arrangement permitting removal of the lighting strip without also removing the mounting stage in combination with each and every remaining limitations of the claims.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.

Kay (US 2009/035597 is now cited as the closest prior art of record.  Kay discloses a substantially planar base plate (74, at least fig. 6) having a mounting stage (30, figs. 5 and 6) functioning as a heat sink; a lighting strip (14, at least fig. 5) mounted to the mounting stage.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boissevain et al. (US 8,231,243 is cited as disclosing a LED light fixture having a multifaceted reflector positioned over a series of light strips positioned on a substantially planar base plate (as seen in fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875